Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Mar 2022 has been entered.
 
Claim Status
	Applicant’s response filed 29 Mar 2022 amends claims 1-4, 6-10, 12-17, and 19-24; thereby, providing claims 1-25 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-25 are under 35 U.S.C. 103 as being unpatentable over Kazui (US 2018/0109800) in view of Hsu (US 2019/0289294).
For claim 1, Kazui discloses one or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement ([0008]): 
	identifying one or more components of image data ([0038]: e.g. luminance signal Y component of YCbCr) of a unitary location to be encoded ([0055]: base layer encoder 13 calculates, for each CU, a differential value between each pixel within the CU ) that are specified in a same layer of a coding scheme ([0038] In an enhancement layer) in addition to a number of components for the unitary location ([0038] e.g. color components Cb and Cr of YCbCR) also specified in the same layer of the coding scheme ([0038] In an enhancement layer in which color-difference components of pictures encoded in YCbCr 4:4:4 format are handled); 
	determining a respective one or more characteristics for the identified one or more components from the same layer of the coding scheme or a different layer of the coding scheme ([0038]: e.g. YCbCr 4:4:4 format in enhancement layer); and 
	encoding the identified one or more components of the unitary location according to the respective one or more characteristics along with the specified number of color components in the same layer of a bit stream of encoded image data ([0038]: Each of blocks of the color-difference components 221 is subjected to inter-predictive coding using, as a reference image, an image obtained by upsampling, to YCbCr 4:4:4 format, locally decoded images of the color-difference components 231 of the picture 201 at the same time (or time t0) in a base layer in which color-components encoded in YCbCr 4:2:0 format are handled).
Zazui does not expressly disclose wherein the unitary location is at least one of a pixel or a point; and wherein an encoded value of a characteristic of the one or more characteristics for at least one component of the identified one or more components of the unitary location is signaled based on an encoded value associated with a characteristic of the one or more characteristics for at least one other component of the identified one or more components of the unitary location.
Hsu teaches wherein the unitary location is at least one of a pixel or a point ([0033] e.g.  For each to-be processed pixel); 
wherein an encoded value of a characteristic of the one or more characteristics for at least one component of the identified one or more components ([0034] e.g. SAO parameter) of the unitary location is signaled based on an encoded value associated with a characteristic of the one or more characteristics for at least one other component of the identified one or more components of the unitary location ([0043] e.g. derive SAO parameters for the group of reconstructed blocks based on statistics of all reconstructed blocks in the group in step S1204.). 
	It would be obvious to combine Hsu syntax teachings for the predictable improvement of reducing side information signaled in the video bitstream.
	For claim 2, Kazui discloses wherein, in determining the respective one or more characteristics for the identified one or more components of the unitary location, the program instructions cause the one or more computing devices to implement parsing absolute values for the one or more characteristics from the same layer or the different layer ([0058] Regarding a picture that is not a simultaneous encoding picture or in which a color-difference component of the enhancement layer is not encoded, the base layer encoder 13 calculates, for each of CUs, the sum of absolute values of differential values between pixels of a region of the color-difference component of the target picture and pixels of a region included in an immediately preceding picture and located at the same position as the region of the target picture.). 
	For claim 3, Kazui discloses wherein, in identifying one or more components of the unitary location of image data to be encoded, the program instructions cause the one or more computing devices to implement determining a number for the one or more components and the one or more color components specified in the layer ([0046]: For example, the encoding controller 11 calculates the ratio of a group of regions including motions in color-difference components of each picture in the base layer between a simultaneous encoding picture immediately preceding a target picture and the target picture to the color-difference components of the picture in the base layer.). 
	For claim 4, Kazui discloses wherein the one or more specified components of the unitary location are identified as a group of components with at least one of the respective one or more characteristics is the same for the group of components, and wherein the group is specified in the same layer of the coding scheme ([0074]: The encoding controller 11 determines whether or not the target picture to be encoded is a simultaneous encoding picture based on the ratio of a group of motion regions included in a picture immediately preceding the target picture to the total of the color-difference components of the base layer (in step S102).). 
For claim 5, Kazui discloses wherein individual other ones of the respective characteristics for the group of components are specified differently for transform and quantization coding stages in an encoder that performs the encoding of the image data ([0060] The base layer encoder 13 outputs encoded data to the multiplexer 17 and notifies information indicating the positions and range of CUs subjected to the non-skip encoding to the encoding controller 11 for each of the color-difference components. In addition, the base layer encoder 13 executes inverse quantization and inverse orthogonal transform on pairs of quantized orthogonal transform coefficients of TUs to reproduce predictive error signals for each of the color-difference components and adds values of corresponding pixels of predictive blocks to the reproduced predictive error signals to calculate locally decoded images for the color-difference components.).
	For claim 6, Kazui discloses wherein, in encoding the identified one or more components of the unitary location according to the respective one or more characteristics along with the specified number of color components in the same layer of the bit stream of encoded image data, the program instructions cause the one or more computing devices to implement applying one or more in loop filters that are individually configured for different ones of the specified one or more components of the unitary location ([0029]: A picture 120 is obtained by applying a 2:1 downsampling filter to color-difference components (Cb, Cr) of the original picture in horizontal and vertical directions to change the original picture to a picture in YCbCr 4:2:0 format and applying an 1:2 upsampling filter to the picture to restore the picture to the picture in YCbCr 4:4:4 format.). 
	For claim 7, Kazui discloses a system comprising: at least one processor; and a memory, storing program instructions that when executed by the at least one processor cause the at least one processor to ([0008]): 
	receive a parameter set of a coding scheme that specifies one or more components of the unitary location of image data to be encoded in addition to a specified number of color components of the unitary location also in a same layer of the coding scheme; ([0038] In an enhancement layer in which color-difference components of pictures encoded in YCbCr 4:4:4 format are handled); 
	determine a respective one or more characteristics for the specified one or more components of the unitary location from the parameter set of the coding scheme or a different layer of the coding scheme ([0038]: e.g. YCbCr 4:4:4 format in enhancement layer);  
	receive the image data to be encoded (Fig. 3: e.g. Video Image Data input); 
	generate an encoded bit stream of the image data according to the respective one or more characteristics of the specified one or more components of the unitary location along with the specified number of color components of the unitary location is signaled in a bit stream of encoded image data ([0038]: Each of blocks of the color-difference components 221 is subjected to inter-predictive coding using, as a reference image, an image obtained by upsampling, to YCbCr 4:4:4 format, locally decoded images of the color-difference components 231 of the picture 201 at the same time (or time t0) in a base layer in which color-components encoded in YCbCr 4:2:0 format are handled);
	send the encoded bit stream of the image data to a recipient decoder (Fig. 3: Encoded bit stream output to decoder). 
Zazui does not expressly disclose wherein the unitary location is at least one of a pixel or a point; wherein an encoded value of a characteristic of the one or more characteristics for at least one component of the identified one or more components is based on an encoded value associated with a characteristic of the one or more characteristics for at least one other component of the identified one or more components.
Hsu teaches wherein the unitary location is at least one of a pixel or a point ([0039] e.g.  reconstructed pixels or the new SAO parameters for the chroma CTB are derived from the video bitstream at the decoding end); 
wherein an encoded value of a characteristic of the one or more characteristics for at least one component of the identified one or more components ([0034] e.g. SAO parameter) of the unitary location is signaled based on an encoded value associated with a characteristic of the one or more characteristics for at least one other component of the identified one or more components of the unitary location ([0043] e.g. derive SAO parameters for the group of reconstructed blocks based on statistics of all reconstructed blocks in the group in step S1204.). 
	It would be obvious to combine Hsu syntax teachings for the predictable improvement of reducing side information signaled in the video bitstream.
	For claim 8, Kazui discloses wherein to determine the respective one or more characteristics for the specified one or more components of the unitary location, the program instructions cause the processor to determine a second one of the respective characteristics relative to a first one of the respective characteristics of the unitary location ([0029]: e.g. YCbCr 4:2:0 format and applying an 1:2 upsampling filter to the picture to restore the picture to the picture in YCbCr 4:4:4. 
	For claim 9, Kazui discloses wherein the parameter set indicates that the coding scheme does not implement a predefined set of components of the unitary location that does not include the specified one or more components ([0034] This video image encoding device hierarchically encodes, in YCbCr 4:4:4 and YCbCr 4:2:0 formats, color-difference components (Cb and Cr) of each picture of video image data to be encoded.). 
	For claim 10, Kazui discloses wherein the one or more specified components of the unitary location are identified as a group of components with at least one of the respective one or more characteristics is the same for the group of components, and wherein the group is specified in the different layer of the coding scheme ([0038]: [0038] In an enhancement layer in which color-difference components of pictures encoded in YCbCr 4:4:4 format are handled, color-difference components 221 of the picture 201 at time t0 are encoded. Each of blocks of the color-difference components 221 is subjected to inter-predictive coding using, as a reference image, an image obtained by upsampling, to YCbCr 4:4:4 format, locally decoded images of the color-difference components 231 of the picture 201 at the same time (or time t0) in a base layer in which color-components encoded in YCbCr 4:2:0 format are handled.). 
	For claim 11, Kazui discloses wherein the at least one characteristic that is the same for the group of components is a selection of predicted data generated by an encoder that performs the generation of the encoded bitstream ([0038]: Each of blocks of the color-difference components 221 is subjected to inter-predictive coding using, as a reference image, an image obtained by upsampling, to YCbCr 4:4:4 format, locally decoded images of the color-difference components 231 of the picture 201 at the same time (or time t0) in a base layer in which color-components encoded in YCbCr 4:2:0 format are handled.). 
	For claim 12, Kazui discloses wherein at least one of the specified one or more components of the unitary location is included in a different group of components that does not include another one of the specified one or more components of the unitary location ([0074]: The encoding controller 11 determines whether or not the target picture to be encoded is a simultaneous encoding picture based on the ratio of a group of motion regions included in a picture immediately preceding the target picture to the total of the color-difference components of the base layer (in step S102).). 
	For claim 13, Kazui discloses wherein a number of the specified one or more components of the unitary location for the encoded image data is specified for a first frame, wherein a different of number components is specified for a second frame according to the coding scheme ([0037]: For example, in the picture 202 at time t1, a region including the foreground 210 and a region 212 including a background temporarily hidden by the foreground 210 at time t0 are motion regions. Similarly, in the picture 203 at time t2, a region including the foreground 210 and a region 213 temporarily hidden by the foreground 210 at time t0 and t1 are motion regions. In addition, in the picture 204 at time t3, a region including the foreground 210 and a region 214 temporarily hidden by the foreground 210 at time t0 to t2 are motion regions. Other regions are still regions. In order to avoid the visual degradation of the image quality, it is preferable that the still regions be encoded and displayed in YCbCr 4:4:4 format.). 
	For claims 14-25, Kazui discloses the claimed limitations for a decoding device as discussed for corresponding encoding device limitations in claims 1-4 and 6-13.

Response to Arguments
Applicant's arguments filed 30 March 2022 have been fully considered but they are not persuasive. 
Applicant argues “Hsu fails to describe or suggest "an encoded value of a characteristic of the one or more characteristics for at least one component of the identified one or more components of the unitary location is signaled based on an encoded value associated with a characteristic of the one or more characteristics for at least one other component of the identified one or more components of the unitary location," because "Hsu contains no description or suggestion that the luma and chroma SAO offset parameters for a CTB are values that are signaled based on one or more other luma and chroma SAO offset parameters of the same CTB." However, Hsu teaches in paragraph [0043] to “. . . derive SAO parameters for the group of reconstructed blocks based on statistics of all reconstructed blocks in the group in step S1204.” In other words, Hsu derives SAO parameters based on characteristics of components in the group. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GALPIN; Franck et al.	US 20200244997 A1	METHOD AND APPARATUS FOR FILTERING WITH MULTI-BRANCH DEEP LEARNING    [0048] The filtering process of luma component can be controlled at the CU level. A flag is signalled to indicate whether ALF is applied to the luma component of a CU. For chroma component, whether ALF is applied or not is indicated at the picture level only.
Fielding; Edvard et al.	US 20190096027 A1	CACHE ARRANGEMENT FOR GRAPHICS PROCESSING SYSTEMS    [0072] Thus, in the case of RGB (or RGBA) texture data, each of the red, green and blue (and alpha if present) data values for a given texel ( texture data element) will be stored together (in a contiguous sequence of bits) in the second cache.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485